Citation Nr: 1501232	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the September 2011 statement of the case addressed service connection for tinnitus and right and left ear hearing loss.  In his substantive appeal, the Veteran indicated that he was only appealing the denial of service connection for tinnitus and left ear hearing loss.  As the Veteran did not perfect his appeal with regard to service connection for right ear hearing loss, that issue is not before the Board.  

These matters were previously before the Board in August 2013 and April 2014.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss did not manifest in service or within one year thereafter; the most persuasive and credible evidence of record does not relate the Veteran's left ear hearing loss to his military service.

2.  The most probative evidence of record does not relate the Veteran's tinnitus to his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2014).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.159, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, this case was remanded by the Board in August 2013 and April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2013 remand was to obtain updated private and VA treatment records and an adequate VA opinion.  The April 2014 remand found that there had not been substantial compliance with the prior remand and again remand the claims to ensure Stegall compliance.  Id.  A review of the record indicates that there is now substantial compliance with the prior remands.  Specifically, an August 2013 letter requested that the Veteran identify any private treatment providers.  The Veteran did not respond.  Additionally, updated VA treatment records and an adequate audiological opinion were obtained.  Therefore, the Board finds that the AOJ/AMC substantially complied with the Board's prior remand directives, and the Board may now proceed with the adjudication of the claims.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated in November 2009, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment, VA and private treatment records, and lay statements are of record.  VA provided the Veteran with VA audiological examinations in April 2010, October 2013, and May 2014.  The audiological reports reflect that the VA audiologists reviewed the Veteran's claim file, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the VA audiological reports, taken together, are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  


Legal Criteria

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.S. §§ 1101; 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2014).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Competency is a legal concept in determining whether lay or medical evidence may be considered.  In other words, competency addresses whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2014); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence differs from lay evidence in that it is provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2014).

Analysis 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that his current left ear hearing loss and bilateral tinnitus are related to his period of active service, including in-service noise exposure.

The Board notes that there is conflicting medical evidence regarding whether the Veteran is diagnosed with a left ear hearing loss disability for VA purposes.  Specifically, the May 2014 VA audiological report noted that the Veteran did not have a hearing loss disability for VA purposes.  By contrast, the April 2010 and October 2013 audiologists' both diagnosed the Veteran with a left ear hearing loss disability for VA purposes.  Resolving any doubt in favor of the Veteran, the Board finds he has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385 (2014).  Additionally, all of the VA audiological examinations noted that the Veteran had tinnitus.  Accordingly, element (1) is met for both claims.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with hearing loss or tinnitus.  Furthermore, the Veteran was not diagnosed with either disability during his active duty.  The Veteran's DD Form 214 indicates an occupational specialty of utilitiesman.  In the September 2012 Informal Hearing Presentation, the Veteran's representatives correctly noted that a utilitiesman was a construction specialty.  The representative also asserted that the Veteran worked on air conditioning and refrigeration units, which resulted in noise exposure.  As this is consistent with the Veteran's service, the Board will concede in-service noise exposure.  Thus, element (2) is met for both claims.  

As to element (3), the Veteran was provided with a VA audiology examination in April 2010, October 2013, and May 2014.  All of the VA audiologists concurred that the Veteran's left ear hearing loss and tinnitus were less likely than not related to active service.  

At his April 2010 audiological examination, the Veteran reported that during service he worked as a refrigeration mechanic and that he was exposed to loud equipment, mortars, rockets, and aircraft during his military service.  He indicated that he had post military occupational and recreational noise exposure in the form of 39 years of heating and air conditioning work and recreational hunting.  He stated that his tinnitus began 15 years ago, or approximately 1995.  

The audiologist noted that the Veteran's entrance and separation evaluations revealed normal hearing in all frequencies.  The audiologist then opined that the Veteran's hearing loss was less likely than not related to acoustic trauma during active service, but was a result of nonmilitary factors.  With regard to tinnitus, the examiner noted that the Veteran reported that he had not experienced tinnitus until 1995.  The examiner noted that there was no evidence of tinnitus until significantly after the Veteran's separation from active service; therefore, it was less likely than not related to active service.    

Private treatment records from Cass Medical were silent for any complaints of hearing loss or tinnitus.  To the contrary, they revealed normal ear, eyes, throat, and nose examinations and noted that the Veteran did not have hearing difficulties that were a barrier to learning.  

The October 2013 audiologist opined that in light of the Veteran's normal hearing at separation from service, his hearing loss was less likely than not related to service.  With regard to tinnitus, the audiologist opined that tinnitus was also less likely than not related to active service.  The examiner explained that the Veteran reported that his tinnitus manifested only 10 years ago, or approximately 2003.  

The May 2014 audiologist opined that the Veteran's left ear hearing loss and tinnitus were less likely than not related to active service.  The audiologist noted that the Veteran reported combat service and therefore was afforded the benefit of the doubt, but nonetheless, there was no evidence that he suffered hearing loss during military service.  The audiologist noted that the Veteran had normal auditory thresholds at separation and that a standard threshold shift did not occur.  

The examiner noted that Institute of Medicine research concluded that, based on current knowledge of cochlear physiology, there was insufficient scientific evidence to support delayed-onset of hearing loss secondary to military noise exposure.  She further noted that this research showed that hearing loss should occur at the time of the exposure and that delayed post exposure noise induced hearing loss was unlikely.  The examiner explained that in light of this research, and the fact that the Veteran's hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, there could be no basis for concluding that his current hearing loss is causally related to military service, including his in-service noise exposure.  The examiner opined that the Veteran's current hearing loss was consistent with normal aging and that there was no nexus between his current hearing loss and military service. 

With regard to tinnitus, the examiner again noted that there was no hearing loss during active service and that the Veteran had not related the onset of his tinnitus to military noise exposure.  She noted that his current hearing loss was consistent with normal aging and therefore tinnitus was most likely related to the same post military etiology as the hearing loss.  The audiologist opined that, after considering all the evidence, it was less likely than not that the Veteran's tinnitus resulted from military noise exposure.

After reviewing all evidence of record regarding the etiology of the Veteran's left ear hearing loss and tinnitus, the Board finds that the VA audiologists' opinions are the most persuasive evidence.  The audiologists reviewed the entire claims file and examined the Veteran.  All three audiologists rendered negative etiological opinions.  As the audiologists' conclusions followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history, their uncontradicted opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his hearing loss and tinnitus are related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hearing loss and tinnitus, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced ringing in his ears and difficulty hearing, he cannot diagnose a hearing loss disability or relate his tinnitus and hearing loss to his period of active service.  Diagnosing hearing loss requires medical and diagnostic testing, and identifying a medical etiology for either condition requires medical training.  Further, as noted above, the Board attributes great value to the VA audiologists' opinions as they were provided by trained medical professionals who reviewed the claims file and examined the Veteran all prior to providing the negative nexus opinion.  

With respect to continuity of symptomology, the Board also acknowledges the Veteran's assertion that during service he was exposed to acoustic trauma and experienced hearing loss and ringing ever since.  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's tinnitus is not a chronic condition, his sensorineural hearing loss is recognized as a chronic condition.  38 C.F.R. § 3.309(a) (2014).  While the Veteran is competent to state that had difficulty hearing since active service, the Board finds that he is not an accurate historian with respect to his reports related to onset or continuity of hearing loss symptoms since active service.  Specifically, the Board notes that the service treatment records contain no complaints of, or treatment for, hearing loss.  Further, the Veteran's hearing was within normal limits at his separation examination.  There was no indication of any hearing loss until April 2010, more than 40 years after the Veteran's separation from active service.  

The Board notes that the passage of time between the Veteran's discharge and an initial complaint and diagnosis of hearing loss is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy period between service and initial symptoms of disability).  Thus, the Veteran's assertions of continuity of symptomatology are inconsistent with the other evidence of record and the Board finds that service connection based on continuity of symptomatology is not warranted.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that the tinnitus and left ear hearing loss are related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for left ear hearing loss is denied

Entitlement to service connection for tinnitus is denied. 


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


